Citation Nr: 0637360	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease, lumbosacral spine, 
postoperative, from July 1, 2002 to June 17, 2003, on appeal 
from the initial determination.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, lumbosacral spine, 
postoperative, since June 17, 2003, on appeal from the 
initial determination.  

3.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity, on 
appeal from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction has since been transferred 
to the RO in Houston, Texas.

By rating decision in December 2003, the RO increased the 
evaluation assigned for degenerative disc disease, 
lumbosacral spine, postoperative, from 10 percent to 20 
percent, effective June 17, 2003.  The RO also assigned a 
separate evaluation of 10 percent for radiculopathy of the 
left lower extremity, also effective June 17, 2003.  The 
Board construes the appeal for an increased rating to include 
the separate rating assigned for radiculopathy of the left 
lower extremity during the course of the appeal.  


FINDINGS OF FACT

1.  From July 1, 2002 to June 17, 2003, there is no evidence 
that the veteran's degenerative disc disease, lumbosacral 
spine, postoperative, resulted in incapacitating episodes 
having a total duration of at least two weeks during a twelve 
month period, or more than slight limitation of motion of the 
lumbar spine, or muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, and the preponderance of the evidence is against a 
finding that the veteran's degenerative disc disease, 
lumbosacral spine, postoperative, resulted in more than 
slight intervertebral disc syndrome.

2.  Since June 17, 2003, there is no evidence that the 
veteran's degenerative disc disease, lumbosacral spine, 
postoperative, resulted in incapacitating episodes having a 
total duration of at least two weeks during a twelve month 
period, or severe intervertebral disc syndrome, or more than 
moderate limitation of motion of the lumbar spine, or forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
ankylosis of the spine.

3.  Since September 23, 2002, the veteran's radiculopathy of 
the left lower extremity has manifested as mild, but no more 
than mild, neuritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease, lumbosacral spine, 
postoperative, from July 1, 2002 to June 17, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003).  

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease, lumbosacral spine, 
postoperative, since June 17, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002), 5293 (2003), 5238, 5241, 5243 
(2006).  

3.  Since September 23, 2002, the criteria for disability 
rating of 10 percent, but no more than 10 percent, for 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.400(b)(2), 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8521 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided VCAA notice by means of a letter to the veteran 
from the RO dated in December 2001.  This notice was provided 
to the veteran prior to initial adjudication of the claims by 
the RO in April 2002.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The content and timing of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional VCAA letter was sent to the 
veteran in August 2003, informing him of the requirements for 
a higher disability rating.

Although notice was not provided the veteran regarding 
assignment of effective dates and notice as to disability 
ratings was not provided prior to the initial adjudication, 
no prejudice to the veteran can result in this case.  38 
U.S.C.A. § 5103(a) notice is no longer required for the claim 
involving a higher disability rating for the veteran's 
lumbosacral spine disability because the claim stems from the 
initial grant of service connection, an effective date and 
disability rating have been assigned, and thus, his claim has 
been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  The Court has stated that once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional § 5103(a) notice.  Id. at 493.

Records and reports from all medical treatment providers 
identified by the veteran have been obtained to the extent 
possible.  While the veteran identified a date of treatment 
by Dr. C. S. of March 2003, for a 12 month post operative 
follow up, requests to Dr. C. S. by the RO resulted in 
treatment records from March 2002 to September 2002.  By both 
the rating decision of December 2003 and the supplemental 
statement of the case of February 2006, the veteran was 
apprised of the evidence of record from Dr. C. S.  Both the 
December 2001 and August 2003 VCAA notice letters informed 
the veteran that it was his responsibility to make sure VA 
receives all requested records.  Appropriate VA medical 
examinations were afforded the veteran in January 2002, 
September 2003, and December 2005.  The Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has satisfied its duty to notify (each of the four content 
requirements) and duty to assist the appellant pursuant to 
the VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  




Laws and Regulations

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4).  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

This claim for a higher disability rating for the veteran's 
degenerative disc disease, lumbosacral spine, postoperative, 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, substantive 
changes were made twice to that portion of the Rating 
Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See also 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 which pertained to limitation of motion 
of the lumber spine, evaluations were assigned as follows:

Severe...................................
...40 
Moderate.................................
20 
Slight...................................
....10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motions.................... 40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position .. 20

With characteristic pain on motion 
............................. 10

With slight subjective symptoms only 
.......................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.......................................
60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
.........................................
.10

As stated above, DeLuca requires application of 38 C.F.R. § 
4.40 and § 4.45 when considering limitation of motion due to 
a disability.  Additionally, a precedential opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain may cause limitation of 
motion of the spine.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated under 
Diagnostic Code 5293 as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the General Formula for Diseases and Injuries 
of the Spine (General Formula) under Diagnostic Codes 5235 to 
5243 as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.


Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

Under this revised criteria, Diagnostic Code 5238 is assigned 
for spinal stenosis, Diagnostic Code 5241 for spinal fusion, 
Diagnostic Code 5242 for degenerative arthritis of the spine, 
all evaluated under the General Formula, and Diagnostic Code 
5243 for intervertebral disc syndrome, evaluated either under 
the General Formula or based on incapacitating episodes.  Id.  


Facts and Analysis

Service connection was established for degenerative disc 
disease, lumbosacral spine in an April 2002 rating 
determination.  A 10 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Effective in July 
2001 the rating was increased to 40 percent.  In June 2003, 
the current ratings for degenerative disc disease, 
lumbosacral spine, postoperative, and radiculopathy of the 
left lower extremity became effective.

From July 1, 2002 to June 17, 2003

For the period prior to June 17, 2003, the veteran appeals 
only the 10 percent rating assigned effective July 1, 2002.  
He has not appealed the 40 percent rating in effect prior to 
July 2002.  His disability on appeal was temporarily rated at 
100 percent from February 2002 to July 2002, based on 
treatment requiring convalescence.  See 38 C.F.R. § 4.30.  
Therefore the Board will not address ratings for the 
veteran's lumbosacral spine disability in effect prior to 
July 2002.  

Of record are reports and records from the University of 
Washington Medical Center.  December 2001 notes indicated 
that the veteran had normal lumbar range of motion.  At this 
time the veteran complained of lower back pain and bilateral 
lower extremity radicular symptoms with right greater than 
left foot "flop".  Motor strength was 5 out of 5 for all 
groups, upper and lower extremities.  Deep tendon reflexes 
were 1/4 bilaterally except at the patella where they were 
0/4, bilaterally.  Sensation was diminished in the left 
lateral foot.  

Range of motion measurements of the veteran's lumbar spine 
were taken during a January 2002 VA examination.  The veteran 
had forward flexion of 90 degrees, extension of 25 degrees, 
lateral rotation and flexion of 45 degrees.  Straight leg 
raising was negative.  Deep tendon reflexes were normal with 
no sensory or motor deficit.  The left thigh measured 3 
centimeters (cm) less than the right thigh and the left calf 
measured 4 cm less than the right calf, without gross 
weakness. 

In March 2002, the veteran underwent surgery of his lumbar 
spine at the University of Washington Medical Center.  This 
involved L3, L4, and partial superior L5 laminectomies, 
bilateral L3-4 and L4-5 facetectomies, wide decompression of 
the nerve roots of L3-4 and L4-5, L3-4 transforaminal 
interbody fusion, and L4-5 transforaminal interbody fusion, 
with L2 through L5 transpedicular instrumentation.  Post-
surgical diagnosis was significant spinal stenosis at L3-4 
and L4-5 with degenerative and iatrogenic scoliosis, with 
progressive left greater than right lower extremity radicular 
symptoms.  The surgical report indicated that electromyograph 
monitoring showed possible compromise associated with the L5 
and S1 nerve roots.  A June 2002 letter from Dr. C.I.S., of 
the University of Washington Medical Center, states that the 
veteran had trace deep tendon reflexes of the bilateral 
patella and achilles with sensation slightly reduced in the 
left medial calf, and that he was able to walk on heels and 
toes.  September 2002 x-rays of the veteran's spine revealed 
leftward scoliosis centered at L1.  A clinical note from that 
same physician in September 2002 indicated motor strength 5 
out of 5 for all groups and the sensory examination was 
intact.  

Prior to June 2003 the veteran was rated under Diagnostic 
Code 5292 for slight limitation of motion of the lumbar 
spine.  Prior to September 23, 2002 ratings for the spine 
essentially provided for rating intervetebral disc syndrome, 
with mainly neurological manifestations under Diagnostic Code 
5293 and limitation of motion for the lumbar spine under 
Diagnostic Code 5292.  This Rating Schedule did not provide 
for rating a spine disability under separate diagnostic codes 
for limitation of motion and for neurological manifestations.  
Therefore, the appropriate diagnostic code for rating under 
this Rating Schedule is whichever diagnostic code for 
disabilities of the spine provided the highest applicable 
rating, without provision for rating a disability of the 
spine under more than one diagnostic code.

A rating higher than 10 percent under Diagnostic Code 5292 is 
not supported by the evidence prior to June 2003.  The rating 
criteria do not quantify severe, moderate, or slight 
limitation of motion.  However, by comparison to the 
currently revised criteria, a 20 percent rating under 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine corresponds to range of motion measurements 
between 30 and 60 degrees of forward flexion or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  The measurements from the January 2002 VA 
examination showed that the veteran had forward flexion of 90 
degrees and 225 degrees of combined range of motion of the 
lumbar spine.  Therefore, a rating higher than 10 percent 
prior to June 17, 2003, for limitation of motion of the 
lumbar spine, is not warranted.  

Nor is a rating higher than 10 percent available under 
Diagnostic Code 5295 for lumbosacral strain.  The veteran has 
not been diagnosed with lumbosacral strain and his disability 
of the lumbosacral spine does not otherwise satisfy the 
criteria for a rating higher than 10 percent under Diagnostic 
Code 5295.  As he was capable of lateral flexion and 
rotation, to both sides, during the January 2001 examination, 
he has demonstrated that he does not have loss of lateral 
motion, unilateral in a standing position.  Nor was any spasm 
demonstrated, on extreme forward bending or otherwise.  There 
are no findings of narrowing or irregularity of disc space 
and no evidence of abnormal mobility on forced motions.  
While the examiner found the veteran to suffer from scoliosis 
the record is absent for evidence of listing of the spine to 
the opposite side.  As such, a rating higher than 10 percent 
under Diagnostic Code 5295 would not be appropriate.

The Board has also considered whether a higher rating is 
available under Diagnostic Code 5293 for this period.  Under 
this Diagnostic Code, prior to September 2002, a 20 percent 
rating required evidence of moderate intervetebral disc 
syndrome with recurring attacks.  Criteria under Diagnostic 
Code 5293 essentially consist of neurological manifestations 
of the disability appropriate to the site of the diseased 
disc.  The preponderance of the evidence shows the veteran to 
have no more than mild intervetebral disc syndrome.  While 
December 2001 records from the University of Washington 
Medical Center report subjective complaints of bilateral foot 
drop, the January 2002 VA examination found no neurological 
deficits, the March 2002 surgical report showed only a 
possible compromise of the L5-S1 nerve root, the June 2002 
letter reported that the veteran had sensation slightly 
reduced in the left calf, and the September 2002 clinical 
note reported an intact sensory examination.  These findings 
do not present a picture of more than mild intervertebral 
disc syndrome, and thus do not support a rating higher than 
10 percent under Diagnostic Code 5293, as effective prior to 
September 2002.  

Under Diagnostic Code 5293, as revised effective in September 
2002, a rating higher than 10 percent based on incapacitating 
episodes is not available.  The record is absent for any 
prescription of bedrest by a physician for treatment of the 
veteran's lumbosacral spine disability during this time 
frame.  The Board acknowledges the veteran's belief, stated 
in his February 2003 substantive appeal, that his inability 
to perform certain tasks without pain causes him to be 
incapacitated.  However, the Board is bound by law to apply 
the definition for "incapacitating episodes" specified in 
the applicable regulations.  See 38 U.S.C.A. § 7104(c).  

Under the revised criteria for Diagnostic Code 5293, chronic 
neurologic and orthopedic manifestations of intervetebral 
disc syndrome could be evaluated separately under appropriate 
orthopedic and neurologic diagnostic codes.  This remained 
substantively unchanged when the schedule of ratings was 
again revised effective September 2003.  The decreased 
sensation of the left calf, found in June 2002, is evidence 
that the veteran suffered from mild neuritis of the lower 
portion of the veteran's left lower extremity at that time.  
While this is evidence of mild neuritis, the veteran's 
radiculopathy of the left lower extremity did not approximate 
moderate neuritis.  Therefore, a rating higher than 10 
percent for the neurological manifestations of the veteran's 
low back disability is not warranted.

A review of the evidence does not provide a basis for a 
higher rating based on DeLuca.  No objective evidence of 
fatigability, pain on motion, incoordination, or weakened 
movement was noted.  



Left Lower Extremity

The RO granted service connection for radiculopathy of the 
left lower extremity in December 2003 and assigned a 10 
percent rating effective June 17, 2003 as the date of the 
claim.  While the Board finds the disability rating 
appropriate, the effective date of the grant is not 
appropriate.  The December 2003 rating decision states that 
the effective date of this grant was based upon June 17, 2003 
as the date of the claim.  The proper date of the claim is 
July 27, 2001.  The veteran's claim for a back disability, 
received July 27, 2001 was decided in the April 2002 RO 
decision and the veteran perfected an appeal to that decision 
in February 2003.  As the veteran's radiculopathy is a 
neurological manifestation of his lumbosacral spine 
disability, the appropriate date of claim is July 27, 2001.  
This being so, separate ratings for neurological and 
orthopedic manifestations of intervertebral disc syndrome did 
not become available until September 23, 2002.  Therefore, an 
effective date of September 23, 2002, but no earlier, is 
warranted for the grant of service connection and assignment 
of a 10 percent rating for radiculopathy of the left lower 
extremity.  See also Hospital Reports dated from 1995 to 2002 
from the University of Washington Medical Center and Virginia 
Mason Hospital, showing complaints of left leg pain.


Since June 17, 2003

A September 2003 examination of the veteran's lumbar spine 
showed that he had forward flexion of 75 degrees, extension 
of 15 degrees, lateral flexion and rotation both of 25 
degrees, bilaterally.  Straight leg raising on the left was 
60 degrees and on the right was 40 degrees.  The examiner 
stated that repeated movements caused more difficulty with 
extension and lateral flexion on both sides, more to the 
right lateral flexion.  The examiner then stated that range 
of movements was not changed by repeated movements, however, 
repeated movements caused more and more reduction in range of 
movement in the left lower extremity.  The Board resolves 
this ambiguity in favor of the veteran and finds that 
repeated movements caused difficult extension and lateral 
flexion and an exacerbation of radiculopathy of the left 
lower extremity.  The veteran had diminished light touch and 
pinprick distribution in the left lower extremity.  Mild 
paraspinal spasm and tenderness was present on both sides, 
more to the left than the right.  The veteran was found to 
have degenerative disc and degenerative joint disease.  

This examiner also listed measurements for range of motion of 
the thoracic spine.  In this regard the examiner indicated 
that the veteran had restricted flexion of only 35 degrees, 
extension of 15 degrees, lateral flexion and lateral rotation 
of 15 degrees each, to the left and to the right.  He further 
stated that mild paraspinal muscle spasm could be felt in the 
thoracic spine muscles.  

The Board finds that the range of motion measurements of the 
thoracic spine, as they differ from the range of motion 
measurements of the lumbar spine, are inapplicable for 
ratings under the current criteria.  Under the General 
Formula, as revised September 2003, motion of the thoracic 
spine and the lumbar spine constitute one motion, defined as 
thoracolumbar motion, with a pivot point in the lumbar 
region.  See 38 C.F.R. § 4.71a Plate V.  Consistent with this 
definition, are the September 2003 examination measurements 
for the veteran's lumbar spine range of motion.  Furthermore, 
since the disability rating disputed by the veteran involves 
the veteran's lumbar spine, consideration of only the lumbar 
spine measurements in determining the proper disability 
rating is appropriate.  The Board notes, however, that even 
if the revised criteria were applied to the range of motion 
of the thoracic spine, the criteria for higher than a 20 
percent rating would still not be met.  In this regard the 
thoracic spine range of motion measurements still show the 
veteran to have more than 30 degrees of forward flexion.  

VA examination in December 2005 showed a more limited range 
of motion of the lumbar spine.  Flexion was 60 degrees, 
extension was to 0 degrees, lateral flexion was 15 degrees 
bilaterally and lateral rotation was 15 degrees bilaterally.  
The examiner stated that the veteran experienced discomfort, 
primarily to the midback, at all extremes of motion and with 
repetition.  Straight leg raising at 75 degrees bilaterally 
elicited hamstring and lumbar pulling discomfort.  There was 
no paravertebral muscle spasm to palpation and the veteran 
was non-tender to deep palpation in the midline spine, 
sacroiliac joints and sciatic notches.  Deep tendon reflexes 
were unobtainable for both lower extremities, even with 
augmentation and distraction.  There was a subjective 
decrease in sensation to light touch in the left lower 
extremity, L5 distribution, otherwise intact.  The veteran 
stated that he experienced occasional tingling to the right 
L4 and left L5 distributions by description, as well as calf 
and thigh cramping.  As part of the diagnosis, the examiner 
stated that there was no objective clinical evidence of lower 
extremity radiculopathy or spasm.  The examiner further 
stated that no objective clinical evidence indicated that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, other than that already 
stated.  Subjectively, the veteran reported additional 
limitation of functional ability during flare ups.

Medical evidence since June 2003 does not support a rating 
higher than 20 percent under either version of the rating 
criteria for limitation of motion of the lumbar spine.  Under 
the General Formula, effective from September 2003, the 
veteran's most limited forward flexion of the thoracolumbar 
spine of 60 degrees, with discomfort only at the extremes of 
motion, does not approximate the criteria for a 40 percent 
rating.  By analogy, the limitation of motion demonstrated 
during this examination is no more than moderate limitation 
of motion under Diagnostic Code 5292.  Considering additional 
limitation due to fatigue, as noted in the September 2003 
examination report, does not result in meeting the criteria 
for greater than a 20 percent rating when considered with the 
range of motion demonstrated at the September 2003 
examination.  Even if the "thoracic" range of motion 
measurements from the September 2003 examination are 
considered, the criteria for a 40 percent rating is not met 
as the veteran had greater than 30 degrees of forward 
flexion.  As the veteran has always demonstrated motion of 
the spine and has never been diagnosed as suffering from 
ankylosis, ratings requiring ankylosis are not for 
application.  For these reasons, a rating higher than the 20 
percent assigned effective June 17, 2003 has not been 
demonstrated under either Diagnostic Code 5292 or under the 
General Formula.  

Nor do the results of these examinations meet the criteria 
for a rating higher than 20 percent under Diagnostic Code 
5295.  Degenerative joint disease was noted at the September 
2003 examination and L5-S1 narrowing was noted at the 
December 2005 examination.  However, these results were 
unaccompanied by loss of lateral motion, marked limitation of 
forward bending or listing of the whole spine in the opposite 
direction.  The Board finds that the veteran's disability of 
the lumbosacral spine more nearly approximates the criteria 
for a 10 percent rating under this Diagnostic Code rather 
than the criteria required for 20 percent or 40 percent 
ratings.  

As the record is absent for evidence of any incapacitating 
episodes over a 12 month period, a rating higher than 20 
percent for intervertebral disc syndrome, either under the 
revised Diagnostic Code 5293, or under the current Diagnostic 
Code 5243, for intervertebral disc syndrome is not available.  

The post June 2003 evidence also does not support a rating 
higher than 20 percent under the unrevised Diagnostic Code 
5293.  The veteran's lumbosacral spine disability cannot 
reasonably be said to result in severe intervertebral disc 
syndrome.  He has not had recurring attacks with intermittent 
relief.  The September 2003 examiner reported that the 
veteran said he used to get severe left leg numbness but no 
longer experienced such.  The veteran also reported at this 
examination that he experienced cramps in his legs when he 
squats down.  During the December 2005 examination, the 
veteran reported that he experiences occasional tingling to 
the right and left L5 distributions as well as calf cramping 
and occasional thigh cramping.  These are not 
characterizations of recurring attacks with only intermittent 
relief.  Rather, as the veteran states in his February 2003 
substantive appeal, these are attacks brought on by certain 
events and the evidence does not show that the veteran is 
generally other than free from these attacks.  As such, the 
described symptoms are characterizations of, at most, 
moderate recurring attacks.  Furthermore, the record lacks 
any significant objective findings indicative of recurring 
attacks with only intermittent relief.  

The December 2005 found no additional limitation of motion 
due to the DeLuca factors.  While the September 2003 examiner 
found that repeated motion did cause an exacerbation of 
radiculopathy of the left lower extremity, there is no 
evidence that this exacerbation rose to the level of severe 
intervertebral disc syndrome.  Thus, even considering DeLuca, 
a rating higher than 20 percent is not warranted under any 
diagnostic code for disability of the spine nor a rating 
higher than 10 percent for radiculopathy of the left lower 
extremity.  

The assignment of the current disability ratings for the 
veteran's disability of the lumbosacral spine, and associated 
left lower extremity radiculopathy, became effective June 17, 
2003 based on the RO's determination of the date of the 
claim.  While the Board finds the date of claim to be July 
27, 2001, this finding does not change the effective date of 
assignment of the 20 percent rating for degenerative disc 
disease, lumbosacral spine, postoperative.  The effective 
date of benefits is either the date of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  In this case, the first evidence that the 
veteran's disability of the lumbosacral spine warranted a 20 
percent rating under Diagnostic Code 5292 is found in the VA 
examination of September 3, 2003.  Therefore, the Board 
determination that the date of claim is July 27, 2001, does 
not result in an earlier effective date for assignment of a 
20 percent rating for limitation of motion of the lumbar 
spine.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease, lumbosacral spine, 
postoperative, prior to June 17, 2003, on appeal from the 
initial determination, is denied. 

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, lumbosacral spine, 
postoperative, since June 17, 2003, on appeal from the 
initial determination, is denied.



Since September 23, 2002, entitlement to a disability rating 
of 10 percent, but no higher, for radiculopathy of the left 
lower extremity is granted.  




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


